DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 12 are amended. Claims 1-21 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 4135408 A
Di Giovanni
US 3762208 A
Bice et al. herein after Bice
US 4120206 A
Rud, Jr.
US 4218926 A
DeVisser


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-6, 8-9, 12-13, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Di Giovanni.

    PNG
    media_image1.png
    499
    847
    media_image1.png
    Greyscale

With respect to claims 1 and 12, Di Giovanni discloses a pressure sensing package and method (Fig. 1 illustrates a sectional view of differential pressure transducer assembly), comprising: 
a body (housing 11, end covers 13, and 15 form the body) including a sensor chamber (chamber 16 includes the port 42 and chamber 34 as well as port 18 leading to the transducer 20 interpreted as sensor chamber) and an annular chamber extending about the sensor chamber (chamber 22, area 23, area 25, and area adjacent to diaphragm 30 interpreted as annular chamber), wherein the sensor chamber and the annular chamber are approximately centered with respect to a sensor axis (Refer Fig. 1 for the disposition of each chambers with respect to each other and the pressure transducer body); 
a primary diaphragm (buffering diaphragms 14) positioned within the sensor chamber and dividing the sensor chamber into a first part (S1) and a second part (S2), wherein the first sensor chamber part is configured to receive a first pressure via a first intake (10), and the second sensor chamber part (S2) includes a differential pressure sensor (pressure transducer 20; col. 1 lines 46-48 discloses a differential pressure measuring transducer) approximately centered with respect to the sensor axis (As illustrated in Fig. 1 transducer 20 is disposed at the center of the sensor) and a first transmission fluid (col. 2 lines 24-26 discloses chamber 16 filled with a hydraulic fluid (area shaded with brown color)) configured to transmit the first pressure to a first sensor face of the differential pressure sensor (as illustrated in Fig. 1 through passageway 18 the hydraulic fluid within S2 transmit the first pressure to a first sensor face of the pressure transducer 20); 
a secondary diaphragm (diaphragm 30) positioned within the annular chamber (22, 23, 25, and 30) and dividing the annular chamber into a first part (A1) and a second part (A2), A1) is configured to receive a second pressure via a second intake (region 12), and the second annular chamber part (A2) includes a second transmission fluid (col. 2 lines 29-31 discloses chamber 22 filled with hydraulic fluid); and 
a plurality of fluid passageways (Fig. 1 illustrates area shaded with red color shows several fluid passageways) in fluid communication with the second annular chamber part (A2) and a second sensor face of the differential pressure sensor (transducer 20 face facing A2) via the second transmission fluid (col. 2 lines 29-31 discloses hydraulic fluid), wherein the second pressure is transmitted to the second sensor face (transducer 20 face facing A2) via the secondary diaphragm (30) and the second transmission fluid (col. 2 lines 29-31 discloses hydraulic fluid).
Di Giovanni discloses all the claimed invention except the primary diaphragm and the secondary diaphragm are positioned with respect to one another in the direction of the sensor axis such that a first transmission fluid pressure exerted upon the first sensor face of the differential pressure sensor due to a weight of the first transmission fluid is approximately equal in magnitude and opposite in direction to a second transmission fluid pressure exerted upon the second sensor face of the differential pressure sensor, opposite the first sensor face, due to a weight of the second transmission fluid.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand pressure applied to both faces of  transducer 20 by the hydraulic fluid as illustrated in Fig. 1 is equal in magnitude but opposite in direction because the fluid chamber that houses the transducer are pre-filed and sealed by plugs there by creating an equilibrium condition, pressure applied to both faces of  transducer 20 is equal in magnitude but opposite in direction, since it has been held to be within the general skill KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Di Giovanni is silent about the pressure sensing package chamber is positioned radially inward of an inner circumference of the annular chamber.
DeVisser, from the area of pressure sensing devices, discloses the pressure sensing package chamber (pressure sensor 10) is positioned radially inward of an inner circumference of the annular chamber (col. 2. lines 62-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Di Giovanni with the teachings of DeVisser so that Di Giovanni’s sensor chamber to be positioned radially inward of an inner circumference of the annular chamber as disclosed in DeVisser’s invention for the predicable benefit of placing chamber 16 radially inward of the inner circumference of chamber 22.  Doing so, enable transmission of fluid pressure from the external environment to the pressure sensor while the pressure sensor is isolated from the external environment fluid.      
With respect to claim 2 and 13, Di Giovanni and DeVisser disclose the pressure sensor package and method of claims 1 and 12 above. Di Giovanni is silent about the first transmission fluid pressure and the second transmission fluid pressure are approximately equal in magnitude and opposite in direction at any orientation of the differential pressure sensor with respect to a direction of acceleration.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand pressure applied to both faces of  transducer 20 by the hydraulic fluid weight as illustrated in Fig. 1 is equal in magnitude but KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
With respect to claims 5 and 16, Di Giovanni and DeVisser disclose the pressure sensor package and method of claims 4 and 15 above. Di Giovanni further discloses the primary diaphragm and the secondary diaphragm are separated from one another by a fluid-tight seal interposed between the sensor chamber and the annular chamber (col. 2 lines 51-53 discloses O-ring 39).  
With respect to claim 6 and 17, Di Giovanni and DeVisser disclose the pressure sensor package and method of claims 4 and 16 above. Di Giovanni further discloses the primary diaphragm and the secondary diaphragm are approximately co-planar (as illustrated in Fig. 1 diaphragm 14 and 30 are coplanar).  
 	With respect to claims 8 and 19, Di Giovanni and DeVisser disclose the pressure sensor package and method of claims 7 and 18 above. Di Giovanni further discloses the primary diaphragm and the secondary diaphragm are approximately co-planar (as illustrated in Fig. 1 diaphragm 14 and 30 are coplanar).  
With respect to claims 9 and 20, Di Giovanni and DeVisser disclose the pressure sensor package and method of claims 1 and 12 above. Di Giovanni discloses all the claimed invention except a first diaphragm pressure, exerted upon the first sensor face of the differential pressure sensor due to a weight of the primary diaphragm, is approximately equal in magnitude and opposite 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand pressure applied to both faces of  transducer 20 by the hydraulic fluid weight as illustrated in Fig. 1 is equal in magnitude but opposite in direction because the fluid chamber that houses the transducer are pre-filed and sealed by plugs there by creating an equilibrium condition, pressure applied to both faces of  transducer 20 is equal in magnitude but opposite in direction, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
With respect to claims 10 and 21, Di Giovanni and DeVisser disclose the pressure sensor package and method of claim 9 and 20 above. Di Giovanni discloses the primary diaphragm and the secondary diaphragm are not co-planar. 
However, it would have been an obvious matter of design choice to modify the teachings of Di Giovanni so that Di Giovanni’s primary and secondary diaphragm are not co-planar, since applicant has not disclosed that using primary and secondary diaphragm that are not co-planar solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diaphragm disclosed in Di Giovanni’s invention.
Claims 3-4, 7, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Di Giovanni and DeVisser as applied to claims 1 and 12, and further in view of Bice.
With respect to claims 3 and 14, Di Giovanni and DeVisser disclose the pressure sensor package and method of claim 1 and 12 above. Di Giovanni is silent about the sensor chamber and the primary diaphragm are approximately circular.  
Bice, from the area of differential pressure transducers, the sensor chamber and the primary diaphragm are approximately circular (col. 3 lines 11-17 discloses flexible circular diaphragm 30).
Thus, it would have been an obvious matter of design choice to modify the teachings of Di Giovanni with the teachings of Bice so that Di Giovanni’s diaphragm to take a circular form, since applicant has not disclosed that using a circular diaphragm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diaphragm disclosed in Di Giovanni’s invention.
With respect to claims 4 and 15, Di Giovanni and DeVisser disclose the pressure sensor package of claim 1 and 12 above. Di Giovanni is silent about the primary diaphragm and the secondary diaphragm are portions of a single generally circular diaphragm.
Bice, from the area of differential pressure transducers, primary diaphragm and the secondary diaphragm are portions of a single generally circular diaphragm (col. 3 lines 11-17 discloses flexible circular diaphragm 30).
Thus, it would have been an obvious matter of design choice to modify the teachings of Di Giovanni with the teachings of Bice so that Di Giovanni’s diaphragm to take a circular form, since applicant has not disclosed that using a circular diaphragm solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diaphragm disclosed in Di Giovanni’s invention.
With respect to claims 7 and 18, Di Giovanni and DeVisser disclose the pressure sensor package and method of claim 1 and 16 above. Di Giovanni further discloses the primary diaphragm and the secondary diaphragm are formed as separate diaphragms (diaphragm 14 and 30 are formed as separate diaphragm). 
Di Giovanni is silent about the primary diaphragm possessing an approximately circular shape and the secondary diaphragm possessing an approximately annular shape.
Bice, from the area of differential pressure transducers, the primary diaphragm possessing an approximately circular shape and the secondary diaphragm possessing an approximately annular shape (col. 3 lines 11-17 discloses flexible circular diaphragm 30 and annular diaphragm).
Thus, it would have been an obvious matter of design choice to modify the teachings of Di Giovanni with the teachings of Bice so that Di Giovanni’s primary and secondary diaphragm to take a circular and annular diaphragm, since applicant has not disclosed that using a circular diaphragm and annular diaphragm solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the diaphragms disclosed in Di Giovanni’s invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Di Giovanni and DeVisser as applied to claim 1 above, and further in view of Rud.
With respect to claim 11, Di Giovanni and DeVisser disclose the pressure sensor package of claim 1 above. Di Giovanni is silent about the first transmission fluid and the second transmission fluid are approximately incompressible fluids.
Rud, from the area of differential pressure sensors, discloses the first transmission fluid and the second transmission fluid are approximately incompressible fluids (col. 1 lines 1-5 discloses the chambers are filled with an essentially incompressible dielectric fluid such as an oil which transmits the differential pressure from the flexible isolation diaphragms to the relatively stiff differential pressure sensing diaphragm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Di Giovanni with the teachings of Rud to replace Di Giovanni’s compressible fluids with an incompressible fluid as disclosed in Rud’s invention for the predicable benefit of minimizing sensitivity to acceleration forces encountered during use.   
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 03/05/2021, with respect to the rejection(s) of claims 1-21 have been fully considered and are not persuasive.  Upon further review of the amended claims, a new ground(s) of rejection is made, necessitated by the scope change of the instant independent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861